Exhibit 10.2.3

THE PERKIN-ELMER CORPORATION
1996 STOCK INCENTIVE PLAN

FORM OF INCENTIVE STOCK OPTION AGREEMENT

INCENTIVE STOCK OPTION AGREEMENT dated as of [Grant Date] by and between The
Perkin-Elmer Corporation, a New York corporation (the “Company”), and [Name], a
regular salaried employee of the Company or one of its subsidiaries (“you”).

1. Grant of Option. The Company hereby grants to you an option (the “Option") to
purchase [Total Number of Shares] shares of its Common Stock, par value $1.00
per share (the “Common Stock”), under the terms of The Perkin-Elmer Corporation
1996 Stock Incentive Plan (the “Plan”).

2. Purchase Price of Option. The purchase price of the shares of Common Stock
subject to the Option is $[Purchase Price] per share.

3. Expiration Date of Option. The Option will expire as of 12:00 p.m. midnight
(New York time) on [10 Year Anniversary of Grant Date] (the “Expiration Date”),
unless it is terminated earlier as provided in this Agreement.

4. Exercise. The Option may be exercised as to one-half of the total number of
shares subject to the Option on or after [First Anniversary of Grant Date] and
as to the remaining one-half on or after [Second Anniversary of Grant Date].
Except as provided below, the Option may not be exercised unless you are on the
date of exercise, and have been at all times from the date of grant to the date
of exercise, a regular employee of the Company or one of its subsidiaries.

5. Termination of Employment. If your employment with the Company or a
subsidiary is terminated by you or the Company for any reason other than
retirement, disability, or death, you may exercise the Option, to the extent
that you would otherwise be entitled to do so at the date of the termination of
employment, at any time within 30 days after the date of termination, but not
after the Expiration Date.

6. Retirement or Disability. If you retire at your normal retirement date under
the terms of any pension plan provided by the Company or one of its subsidiaries
(or earlier with the consent of the Company or such subsidiary), or if you are
totally and permanently disabled, the Option may be exercised as to the total
number of shares subject to the Option (without regard to the exercise schedule
set forth in paragraph 4) at any time within three months after the date of
retirement or disability retirement, but not after the Expiration Date.

7. Death. If you die while employed by the Company or one of its subsidiaries,
the Option may be exercised (to the extent that you would have been entitled to
do so at the date of your death) by your executor or administrator (or other
person at the time entitled by law to your rights under the Option) at any time
within one year after the date of death, but not after the Expiration Date.

--------------------------------------------------------------------------------



 

8. Exercise of Option. The Option may be exercised by giving written notice in
the form specified by the Company to the Corporate Secretary at the principal
office of the Company specifying the number of shares of Common Stock to be
purchased. However, the Option may not be exercised as to fewer than 50 shares,
or the remaining shares covered by the Option if fewer than 50, at any one time,
and the Option may not be exercised with respect to a fractional share. The
purchase price of the shares as to which the Option is exercised must be paid in
full at the time of exercise, at your election, (a) in U.S. currency, (b) by
tendering to the Company shares of Common Stock then owned by you having a Fair
Market Value (as defined in the Plan) equal to the aggregate purchase price of
the shares as to which the Option is being exercised, (c) by making an election
to have shares of Common Stock subject to the Option withheld by the Company
(provided that the Option has been held for at least six months), with the
shares withheld having a Fair Market Value equal to the aggregate purchase price
of the shares as to which the Option is being exercised, (d) a combination of
U.S. currency, previously owned shares of Common Stock, and/or share
withholding, with any shares of Common Stock valued at Fair Market Value, or (e)
by payment of such other consideration as the Management Resources Committee of
the Board of Directors (the "Committee") from time to time determines. For
purposes of this paragraph, Fair Market Value will be determined as of the
business day immediately preceding the day on which the Option is exercised.

9. Conditions to Exercise. The exercise of the Option within one year following
the termination of your employment is subject to the satisfaction of the
conditions that you have not (a) rendered services or engaged directly or
indirectly in any business which in the opinion of the Committee competes with
or is in conflict with the interests of the Company, or (b) violated any written
agreement with the Company, including, without limitation, any confidentiality
agreement. Your violation of either clause (a) or (b) of the preceding sentence
will result in the immediate forfeiture of any Options held by you.

10. Notice of Transfer of Shares. You will notify the Company in writing
immediately in the event that any shares acquired upon the exercise of the
Option are transferred to a third party prior to [Second Anniversary of Grant
Date] or the first anniversary of the date on which such shares are acquired.

11. Rights as a Shareholder. You will not have any rights as a shareholder with
respect to the shares of Common Stock subject to the Option prior to the
issuance to you of a certificate for such shares.

12. Transferability. The Option may not be transferred other than by will or by
the laws of descent and distribution, and the Option may be exercised, during
your lifetime, only by you or your guardian or legal representative.

13. Change of Control. Subject to the terms of the Plan, the Option will become
immediately exercisable in full (a) in the event that a tender offer or exchange
offer (other than an offer by the Company) for the Common Stock is made by any
"person" within the meaning of Section 14(d) of the Securities Exchange Act of
1934, as amended, and not withdrawn within a specified period, or (b) in the
event of a Change in Control (as defined in the Plan).

-2-

--------------------------------------------------------------------------------



 

14. No Right to Continued Employment. Neither the Option nor this Agreement
confers upon you any right to continue to be an employee of the Company or any
of its subsidiaries or interferes in any way with the right of the Company or
any of its subsidiaries to terminate your employment at any time. Except as
provided in this Agreement, the Option will terminate upon the termination of
your employment for any reason. The Option will not be reinstated if you are
subsequently reinstated as an employee of the Company or any subsidiary.

15. Compliance with Law. No shares of Common Stock will be issued upon the
exercise of the Option unless counsel for the Company is satisfied that such
issuance will be in compliance with all applicable laws.

16. Terms of Plan Govern. This Agreement and the terms of the Option will be
governed by the terms of the Plan which is hereby incorporated by reference in
this Agreement. In the event of any ambiguity in this Agreement or any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will govern. By your signature below, you acknowledge receipt
of the Prospectus for the Plan, including a copy of the Plan, and agree to be
bound by all of the terms of the Plan.

17. Amendments. The Option or the Plan may, subject to certain exceptions, be
amended by the Committee at any time in any manner. However, no amendment of the
Option or the Plan will adversely affect in any material manner any of your
rights under the Option without your consent.

18. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Connecticut.

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the day and year first written above.

THE PERKIN-ELMER CORPORATION



By: __________________________
      Chairman, President and
        Chief Executive Officer



Accepted and Agreed:

 

__________________________
Employee

-3-

--------------------------------------------------------------------------------